Citation Nr: 1611029	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for otitis media.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

In his July 2010 substantive appeal, the Veteran requested a Board hearing.  However, the Veteran withdrew his request for a hearing in March 2011 and no request for a new hearing has since been received. 

In May 2013, the Board denied service connection for otitis media.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2014 order, granted the parties' joint motion for remand (JMR), vacating the Board's May 2013 decision and remanding the case for compliance with the terms of the joint motion.  In the JMR, the parties determined that the Board relied on an inadequate VA examination report in its May 2013 decision.  

In September 2014 the Board remanded this case for further development as prescribed in the JMR.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's otitis media (ear infection) was specifically noted at entrance onto active duty.

2.  The competent and probative evidence of record shows that the Veteran's preexisting otitis media (ear infection) did not undergo a permanent worsening beyond normal progression during active service.



CONCLUSION OF LAW

The criteria for service connection for otitis media have not been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A July 2007 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and available private treatment records, have been obtained and considered.  

In November 2014 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA offered the Veteran the opportunity to provide further treatment records from his private doctors, obtained VA treatment records since February 2008 and scheduled the Veteran for a new ear examination.  Although the Veteran declined to attend the examination, a new opinion was proffered as to the  condition at issue, based on the evidence of record.  The Veteran has requested that previous VA examinations be used to make the determination as to service connection.  Incidentally, in cases where a veteran fails to report for an examination on an original claim of entitlement to service connection, the claim will be decided based upon the available evidence of record anyway.  38 C.F.R. § 3.655.  

The Board finds that the proffered opinion is adequate to decide the instant claim because the physician based the submitted opinion upon consideration of the Veteran's prior medical history, described the claimed disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the opinion substantially complies with the directive of the JMR as it is substantial, not absolute, compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order"); Evans v. West, 12 Vet.App. 22, 31 (1998).

The Board thus finds that the substantial compliance with all remand instructions has occurred, that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


II.  Law

The Veteran claims that he is entitled to service connection for recurrent otitis media.  The Veteran has been granted service connection for bilateral hearing impairment as due to being near a mine explosion during service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to defects, infirmities, or disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  The existence of disorders prior to the active military service reported by the Veteran as medical history do not constitute a notation of such disorders, but will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  History of pre-service existence of disability is based on a careful correlation of "all material facts," clinical data, official records prior to, during, and after service, "together with all other lay and medical evidence."  38 C.F.R. § 3.304(b)(2).  Additionally, in determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a); See D'Amato v. Brown, 4 Vet. App. 481, 485-86 (1993).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).   In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III.  Analysis

On the September 1958 Report of Medical History at the pre-induction examination, the Veteran marked that he had a history of "ear, nose, or throat trouble" as well as "running ears." On the same form the examining physician specifically noted "ear infection," for which the Veteran had an illegible prescription, and that he "still has pain."  On examination, the Veteran's ear drums were noted to be normal.  

In January 1959 the Veteran was admitted for treatment of an upper respiratory infection and developed otitis media.  He was noted to have a history of frequent ear infections, and a recent prescription for penicillin and a chronic earache all winter long.  The Veteran was diagnosed with acute otitis media right ear, treated and cured. 

The Veteran again reported ear trouble and running ears on his report of medical history at separation.  No defects were noted at the Veteran's separation examination.  Service treatment records contain no further complaints, diagnosis or treatment for ear infections or otitis media during service. 

Private records from January 1985 show the Veteran having a history of recurrent otitis media and eustachial dysfunction, for which he has had tubes placed 4-5 times.  The Veteran was noted to have middle ear fluid and to have had chronic serious ear fluid for most of his life. 

In December 1996 the Veteran was again diagnosed with right, serious otitis media. 

In January 1997 it was again noted that the Veteran had suffered from chronic otitis media all his life and has had many ventilation tubes inserted. 

At a December 2000 VA examination the Veteran reported that while he was in the service he would have recurrent ear infections and was treated on many occasions with APC.  After his discharge he stated he was seen over a many year period of time with recurrent otitis media, right and left but presumably more so on the right. The Veteran stated he had been treated on and off for ear infections, mostly serous otitis media, and for the last 15 years, and had intermittent tubes inserted into his ear drums.  The examiner opined that it was reasonable to assume the Veteran had recurrent ear infections since the episode during military service.  No active disease was seen at the time.

In June 2005 the Veteran was assessed with chronic otitis externa, no frank infection was noted at the time.  

In February 2007 the Veteran was assessed with suppurative otitis media and chronic otitis media.

In January 2008 the Veteran was assessed with chronic otitis media status post T-tubes.

A February 2008 letter from a VA physician states the Veteran "has had chronic ear problems since his service while on active duty.  Circumstances are related to a mine explosion where he was nearby.  He went to sick call for ear pain."

At an October 2012 examination the Veteran reported that as a child he had several ear infections and that in the military he had an accident with a mine explosion.  The Veteran denied current ear infection but complained of ear drainage.  The examiner observed serous discharge (external ear canal) and hearing impairment.  The Veteran's ear canal was noted to have cerumen present but not impacted.  The Veteran was noted to have bilateral tympanic membrane tympanostomy tubes, which were patent and in good position, with no otorrhea.  The examiner opined that the claimed condition was less likely than not incurred in or caused by service.  The examiner noted that that the Veteran's ear infections predated the service as documented on entrance exam and the Veteran's statement at the examination.  The examiner further opined that the Veteran's otitis media was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The Veteran had only one documented right ear infection during service with it clearly stating it was cured and he had a normal exit exam.   The examiner concluded that the medical evidence did not show that this was severe enough to worsen the Veteran's ear condition, especially because his ears were normal when he left service.  The examiner also noted that the Veteran currently has problems with his bilateral ears but that no service treatment records documented any left ear infections.  The JMR has found that this opinion was inadequate in that the examiner erred in finding the Veteran's otitis to be noted at entrance.  

In November 2014 a second opinion was provided based on a review of the Veteran's claims file following his failure to appear for his examination.  The medical professional providing the opinion noted a September 2014 Audiology Exam Otoscopy which showed clear ear canals bilaterally, TMs visible, PE tubes visible and appear to be patent.  The provider also noted that no VA medical records assessed otitis media.  The provider opined that the Veteran's ear infections predated service as documented on entrance exam and the Veteran's statements.  The provider also opined that the claimed condition was not aggravated beyond its natural progression by an in-service event, injury or illness.  The provider explained that the Veteran only had one right ear infection treatment recorded in service with clear documentation of it being cured.  The medical evidence does not show that this one right ear infection was severe enough to worsen the Veteran's ear condition, especially because separation exam documents normal ears and ear drums.  Furthermore, the Veteran currently reports problems with both ears but service treatment records do not show any left ear infections.

In its capacity as finder of fact, the Board finds that the Veteran's ear infections were noted at entrance onto active duty.  The physician's remarks section of the Veteran's report of medical history at entrance clearly denotes ear infections for which the Veteran was feeling residual symptomatology.  Although the entrance examination did not show a current infection and the Veteran's drums were noted to be normal, this does not diminish the fact that the Veteran's ear infections including some discussion of treatment and symptomatology were recorded by a physician in entrance examination reports.  38 C.F.R. § 3.304(b).  The Board notes that although the more general term "ear infection" was noted and not the more specific term "otitis media" at entrance, the evidence of record indicates that the terms have often been used interchangeably by both the Veteran and treatment providers.  Indeed VA Compensation and Pension services defines otitis media as "inflammation or infection of the middle ear." As such, a notation of "ear infection" is deemed to encompass otitis media.  Although the JMR implicitly reflects that the Veteran's ear infection / otitis media condition was not noted at entrance, in light of the service treatment records to the contrary, the Board finds that the condition was in fact noted at entrance onto active duty service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003); McBurney v. Shinseki, 23 Vet.App. 136, 139 (2009) ("[T]he Board, as the final trier of fact, is not constrained by favorable determinations below.") 

As the Veteran's condition was noted at entrance by both the Veteran and more importantly, the examining physician, and as the Veteran, private treatment providers and VA examiners have all stated that the Veteran has had problems with ear infections all his life, the question before the Board is whether the Veteran's ear infection/otitis media condition was aggravated beyond its normal course during service.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).   The Board finds that the preponderance of the evidence shows that the Veteran's otitis media was not aggravated by beyond its normal course during service.  Initially, as noted by the November 2014 VA examiner, the Veteran was treated only a single time for right ear otitis media during service, and he was noted to be normal at separation.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Likewise, evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  

Moreover, the record does not indicate that the Veteran's ear infections decades after service were more severe than his ear infection during service.  Indeed, VA treatment records do not show that the Veteran has been diagnosed or treated for otitis media since 2008.  The record also does not contain medical evidence or opinion indicating that the Veteran's condition worsened during service and while the Veteran, as a lay person, is competent to report observable symptomatology, he is not competent to opine as to whether the condition underwent a permanent worsening beyond its normal progression during service.  To this end, the Board finds the October 2014 VA opinion on the matter to be the most competent and probative evidence of record on the question of whether the Veteran's otitis media was aggravated during service. 

As the Veteran's otitis media was noted at entrance and was not permanently aggravated beyond the course of its normal progression during service, service connection is denied.  38 C.F.R. §§ 3.303, 3.304(b), 3.306.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for otitis media is denied.


____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


